Citation Nr: 0019414	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  94-39 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right axillary 
area, characterized as a scar and a retained foreign body.

3.  Entitlement to service connection for generalized 
arthritis of multiple joints, claimed as secondary to 
service-connected shell fragment wounds.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

In an August 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issues noted on the title page of this 
decision to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, for scheduling of a 
hearing before a Member of the Board.  In a September 1997 
statement the veteran withdrew his request for a hearing 
before a Member of the Board.  Additionally, in an April 1998 
statement, the veteran stated that he did not want a personal 
hearing.  Thus, the case has now been returned to the Board 
for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran currently exhibits Level XI hearing in the 
left ear and Level I hearing in the right ear.  

3.  Residuals of a shell fragment wound to the right axillary 
area, characterized as a scar and a retained foreign body, 
are currently manifested by tenderness to palpation of the 
lateral chest wall, without evidence of underlying tissue 
loss, disfigurement, inflammation, edema, keloid formation, 
or burn.  

4.  The veteran is currently service-connected for residuals 
of shell fragment wounds to the right axilla, the right 
axillary area, and the right upper arm with retained metallic 
bodies.  

5.  A February 1998 VA examination report reflects a current 
diagnosis of chronic right knee pain secondary to 
degenerative joint disease and chronic low back pain 
secondary to degenerative joint and disc disease.  

6.  A February 1998 VA medical examiner opined that the 
veteran's osteoarthritis may be resulting from previous 
injuries, over use of joints, and the aging process.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100, 4.86 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the right axillary 
area, characterized as a scar and a retained foreign body, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7804 (1999).

3.  The claim of entitlement to service connection for 
generalized arthritis of multiple joints, claimed as 
secondary to service-connected shell fragment wounds, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

Factual Background

A review of the record reflects that upon VA examination 
dated in February 1954, a diagnosis of deafness, partial 
bilateral, very mild, conduction type, was noted.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
30
25
15
10

10

10
LEFT
30
30
20
20

15

25

In a March 1954 rating decision, the RO granted entitlement 
to service connection for bilateral deafness, conduction 
type, evaluated as noncompensable.  

Audiometric evaluation dated in August 1972 revealed pure 
tone thresholds, in decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
10
10
25
10

10

40
LEFT
N/R
N/R
N/R
N/R

N/R



Profound unilateral sensorineural hearing loss in the left 
ear was noted.  The right ear was noted as essentially 
normal.  


Upon VA examination dated in May 1973, a diagnosis of total 
deafness in the left ear was noted.  Audiometric testing 
revealed pure tone thresholds, in decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
20
15
25
15

20

25
LEFT
N/R
75/NR
90/NR
85/NR

85/NR



In a July 1973 rating decision, the RO determined that a 10 
percent evaluation was warranted for bilateral deafness.  

VA clinical records dated in June 1993 reflect that auditory 
evaluation of the left ear revealed no response to the limits 
of the audiometer.  The right ear revealed moderate to severe 
hearing loss with good word recognition at high levels.  A 
significant decrease in hearing since March 1987 was noted as 
to the right ear.  

Upon VA examination dated in March 1994, audiometric testing 
revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
25
30
LEFT
110
110
110
110
110

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of zero percent in the left ear.  
Mild sensorineural hearing loss was noted in the right ear 
and profound sensorineural hearing loss was noted in the left 
ear.  

Upon VA examination dated in February 1998, the examiner 
found mild sensorineural hearing loss in the right ear and 
profound sensorineural hearing loss in the left ear.  The 
veteran complained of difficulty hearing as a passenger in a 
car and in background noise.  It was also noted that he was 
unable to hear his watch 

alarm.  Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
30
35
LEFT
110
110
110
110
110

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of zero percent in the left ear.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the original arrival of the veteran's 
appeal at the Board.  These changes became effective June 10, 
1999.  When a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The RO evaluated the veteran's 
claim under the new regulations in a June 1999 supplemental 
statement of the case. 

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz, and are 70 decibels or more at 
2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 
38 C.F.R. § 4.86.  The record discloses thresholds meeting 
the first of these criteria in the veteran's left ear. 

As noted above, the most recent audiometric examination of 
the veteran's left ear in February 1998 at frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz revealed pure tone 
thresholds, in decibels, of 110, 110, 110, 110, and 110, 
respectively, for a pure tone threshold average of 110.  
Speech discrimination of the left ear was noted as zero 
percent.  Such audiometric findings reflect level XI hearing 
in the left ear under both Table VI and Table VIA.  See 
38 C.F.R. § 4.85.  The most recent audiometric examination of 
the veteran's right ear in February 1998 at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz revealed pure tone 
thresholds, in decibels, of 40, 40, 40, 30, and 35, 
respectively, for a pure tone threshold average of 36.  
Speech discrimination of the right ear was noted as 92 
percent.  Such audiometric findings reflect level I hearing 
in the right ear.  See 38 C.F.R. § 4.85.  Consequently, such 
hearing acuity warrants a 10 percent evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  In light of the 
foregoing, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for bilateral hearing loss, and the doctrine of 
reasonable doubt does not apply.

II.  Residuals of Shell Fragment Wound to Right Axillary Area

Factual Background

Upon VA examination dated in February 1954, the examiner 
noted three scars.  One was noted in the right axilla area 
and described as three centimeters long and apparently 
superficial.  The second scar was noted at the junction of 
the axillary fold and right arm.  It was also noted as three 
centimeters long.  The examiner noted there was no finding to 
allow a statement of loss of muscle tissue.  A third scar was 
noted in the upper lateral surface of the right upper arm.  
It was noted as 2.5 centimeters by 1 centimeter.  The 
examiner noted that it was superficial as far as he could 
tell.  He also noted the veteran complained that these areas 
were sensitive.  The examiner noted no limitation of motion, 
no atrophy, and no interference with sensation.  A relevant 
diagnosis of a missile injury to the right arm and chest 
wall, and foreign body in the chest wall was noted.  
Radiographic examination of the chest revealed a metallic 
foreign body of one centimeter in diameter in the right 
costophrenic angle.  It was noted this foreign body appeared 
to be within the lung tissue.  

An August 1972 VA record notes that the veteran had had two-
minute pieces of shrapnel in the right chest wall and right 
upper arm for 20 years.  It was noted that the veteran was 
now bothered by weakness in the right arm.  Physical 
examination noted good pulses and good strength.  A small 
palpable foreign body was noted in the right chest wall.  

Upon VA examination dated in May 1973, the veteran complained 
of pains in the right chest on taking a deep breath, when 
leaning against a chair, when sleeping on the right side, or 
when raising his arm.  Physical examination revealed 
tenderness on the lateral right chest and a subcutaneous hard 
nodule about 3 x 3 millimeters on palpation.  There was also 
an irregular, non-adherent, non-tender scar 2 x 2 centimeters 
on the anterior wall of the right axilla.  There was no 
atrophy of the muscles and no abnormal neurological findings.  
A diagnosis of residuals of a gun shot wound to the right 
upper arm, anterior wall of the right axilla, and right chest 
wall was noted.  Radiological examination of the chest 
revealed a rectangular and somewhat angular opaque metallic 
foreign body 5 x 3 millimeters in size overlying the right 
lung base at the right anterior costophrenic angle, laterally 
and anteriorly.  

Upon VA examination dated in March 1994, the veteran 
complained of pain to touch and pressure in the right chest 
where a piece of shrapnel was imbedded.  The examiner noted a 
one-centimeter scar lateral to the nipple in the right chest 
area.  A diagnosis of traumatic scars and foreign body in the 
anterior chest was noted.  

At his August 1996 RO hearing, the veteran testified that he 
sustained injuries to his chest and right arm as a result of 
mortar or artillery fire in 1951.  The veteran stated that 
his chest was tender and he could not stand to be punched in 
the right arm or the right side of the chest.  

Upon VA general medical examination dated in February 1998, 
the examiner noted the veteran's claims folder had been 
reviewed prior to the examination.  Relevant physical 
examination revealed multiple healed scars secondary to 
shrapnel wounds.  A 3-centimeter scar on the right axillary 
area was noted as well as a foreign body of shrapnel the size 
of 1.5 centimeters at the right lateral chest at the level of 
the nipple.  A relevant diagnosis of traumatic scar secondary 
to shrapnel wounds and foreign body shrapnel at the right 
lateral aspect of the chest was noted.  Radiological 
examination of the chest revealed a relevant impression of 
foreign body of metallic density, most likely a fragment of a 
bullets, in the projection of the right lower hemithorax or 
upper abdomen.  

Upon VA internal medicine examination dated in April 1999, 
the veteran reported still feeling tenderness in the chest 
wall.  Examination of the chest wall revealed a scar at the 
anterior axillary fold that was approximately 5 centimeters 
long and approximately 2 millimeters wide.  The scar was 
straight, non-tender, not adherent and of normal color.  
There was no underlying tissue loss and no disfigurement.  
The examiner also noted no inflammation or edema and no 
keloid formation or evidence of burn.  Tenderness to 
palpation of the lateral chest wall approximately at the 6th 
rib was noted.  An impression of status post residuals, shell 
fragment wound of the right anterior axillary fold with 
retained foreign body in the chest wall was noted.  The 
examiner noted that the veteran subjectively complained of 
tenderness over the anterior chest, where the foreign body is 
lodged.  He noted tenderness objectively.  The examiner 
opined the veteran may be limited in performing activities of 
prolonged overhead work, pushing, or pulling.  

Analysis

As previously noted, disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. § Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

The veteran contends that his residuals of a scar to the 
right axillary area, characterized as a scar and a retained 
foreign body, warrant an evaluation higher than the currently 
assigned 10 percent.  

Scars which are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  A rating of 10 percent is the 
maximum evaluation allowed under Diagnostic Code 7804.  The 
record does reflect tenderness in the lateral chest area upon 
palpation.  However, the most recent medical examination 
revealed no underlying tissue loss, no disfigurement, 
inflammation, edema, keloid formation, or evidence of burn.  
This finding is consistent with the February 1954 VA 
examiner's finding of nothing to allow a statement of loss of 
muscle tissue.  

Thus, the Board finds no basis upon which to warrant an 
evaluation in excess of 10 percent for residuals of a scar to 
the right axillary area, characterized as a scar and a 
retained foreign body.  As the record is silent for competent 
medical evidence of muscle injury as a result of the shell 
fragment wound to the right axillary area and retained 
foreign body, contemplation of the rating criteria relevant 
to muscle injuries, specifically 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Codes 5319 through 5323, is not warranted.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's residuals of 
a scar to the right axillary area, characterized as a scar 
and a retained foreign body, result in marked interference 
with employment or frequent periods of hospitalization.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  

III.  Service Connection for Generalized Arthritis

Factual Background

The Board notes that the factual background set forth in 
regard to Section II of this decision is incorporated herein 
by reference.

A VA examination dated in February 1954 is silent for 
diagnoses related to arthritis of any joint.  Radiographic 
examination of the right shoulder revealed an irregular 
outline of the periosteum at the region of the middle third, 
due to old injuries.

Upon VA examination dated in May 1973, the veteran reported 
that his right arm always hurt and he was unable to throw 
with this arm or perform heavy work or lifting.  Physical 
examination revealed an irregular, non-adherent, non-tender 
scar 
2 x 2 centimeters on the anterior wall of the right axilla.  
A non-adherent scar on the lateral aspect of the right upper 
arm was also noted.  Motion of the right arm was noted as 
somewhat impaired when the veteran tried to reach his neck or 
back.  Motion of the right elbow, wrist, and hand was not 
impaired.  There was no atrophy of the muscles and no 
abnormal neurological findings.  A diagnosis of residuals of 
a gun shot wound to the right upper arm, anterior wall of the 
right axilla, and right chest wall was noted.  A radiology 
report of the right shoulder reflects no fracture deformity 
or other bony pathology, and no arthritis of the shoulder.  A 
linear rectangular opaque metallic foreign body of 6 x 2 
millimeters in the soft tissue lateral to the lower third of 
the right humeral shaft was also noted.  On the lateral 
aspect of the mid third of the right humerus, just above the 
described foreign body, there was a small smooth patch of 
subperiosteal bony formation, described as post-traumatic, 
probably on the basis of periosteal adjacent soft tissue 
injury producing original hemorrhage with secondary 
calcification and ossification in the region of the soft 
tissue injury. 

VA outpatient treatment records dated from 1990 to 1994 
reflect complaints and treatment related to pain in the 
knees, low back, legs, and neck.  Occasional numbness in the 
right ulnar three digits was also noted.  A May 1992 clinical 
record notes the veteran complained of knee pain and a 
history of trauma one-year earlier was noted.  Relevant 
impressions of degenerative joint disease of the cervical 
spine, lumbosacral spine, and knees were noted.  Radiological 
examination of the cervical spine dated in 1993 revealed 
bilateral moderate neural foraminal narrowing at the C6-7 
level with associated uncovertebral hypertrophy and 
discogenic disease; C7-T1 right mild to moderate neural 
foraminal narrowing, also due to uncovertebral spurs; and 
moderate degenerative changes at the C5 through C7 segments 
with posterior bone spurs causing mild right sided neural 
foraminal encroachment.  

Radiological examination of the lumbosacral spine dated in 
1993 revealed post-operative changes in the abdominal region, 
superiorly; vascular calcifications; and bony fusion of most 
of the thoracolumbar visualized vertebral bodies 
characterized by syndesmophyte formation and bony bridging 
with lumbar spondylosis with the changes being most prominent 
at the lumbosacral level.  Diffuse arthritic changes 
involving the facet joints of the lumbosacral area and both 
sacroiliac joints were also noted.  Radiological examination 
of the knees dated in 1993 revealed degenerative changes 
involving both knees characterized by patellar spur formation 
and spur formation involving the medial tibial plateaus in 
general more prominent on the right than the left.  

Radiological evaluation of the knees dated in 1994 revealed 
early degenerative changes in the patellofemoral joints.  
Radiological evaluation of the pelvis dated in 1994 revealed 
degenerative changes of both sacroiliac joints, a small 
benign cyst at the right femoral head, and an old fracture of 
the proximal right femur.  A 1994 radiological evaluation of 
the lumbosacral spine revealed advanced degenerative changes 
with disc degeneration at L4-5 and L5-S1 levels and 
degenerative changes of both sacroiliac joints.  

Upon VA examination dated in March 1994, radiology 
examination of the left knee revealed minimal reactive change 
at the medial tibial plateau from mild degenerative joint 
disease.  Radiological evaluation of the lumbosacral spine 
revealed hypertrophic degenerative joint disease of the 
lumbar spine with anterior bony spur formation noted at the 
levels of L1-2, L2-3, and L3-4, with bony bridging 
anteriorly.  There was a posterior osteophyte seen at the 
level of L5-S1, encroaching slightly posteriorly.  Severe 
arthritis of the lumbosacral spine as described was noted.  

At his August 1996 RO hearing, the veteran testified that a 
doctor told him that his arthritis could possibly be the 
result of his shell fragment wounds.  The veteran reported 
experiencing pain and arthritis in the spine, neck, both 
knees, shoulders, and heels.  He complained of aching in his 
arms and elbows and tingling in his fingers at night.  The 
veteran reported that he was unable to use his right arm to 
throw a bowling ball, baseballs, or rocks.  He also reported 
that his right shoulder ached and he had trouble with his 
elbows. 

Upon VA general medical examination dated in February 1998, 
the examiner noted the veteran's claims folder had been 
reviewed prior to the examination.  The veteran complained of 
weakness and occasional pain in the right arm secondary to a 
shrapnel wound.  He also complained that his right arm tired 
easily and of pain at the site of the wounds, especially 
during cold weather.  Relevant physical examination revealed 
multiple healed scars secondary to shrapnel wounds.  A 3 x 3 
centimeter depressed scar on the right lateral aspect of the 
upper one-third of the right arm was noted.  A 3-centimeter 
scar on the right axillary area was also noted as well as 
foreign body shrapnel the size of 1.5 centimeters at the 
right lateral chest at the level of the nipple.  The right 
shoulder flexed to 180 degrees with abduction of 180 degrees.  
Flexion and abduction induced pain in the right shoulder.  
Motor strength was noted as 5 over 5.  Sensory was described 
as grossly intact.  There was some tenderness over the 
anterior aspect of the right shoulder to palpation, but no 
swelling or fixed deformity of the affected shoulder.  
Relevant diagnoses of chronic right knee pain, secondary to 
degenerative joint disease and chronic low back pain, 
secondary to degenerative joint disease and degenerative disc 
disease were noted.  The examiner opined that the 
osteoarthritis may be resulting from previous injuries, 
overuse of joints, and the aging process.  Radiological 
examination of the right shoulder revealed no obvious bone or 
joint pathology.  Radiological examination of the right 
humerus revealed a foreign body of metallic density, perhaps 
a fragment of a bullet, in the projection of the lower arm; a 
small wide-based exostosis in the midshaft of the humerus, 
perhaps post-traumatic; and otherwise no obvious osseous 
pathology. 

Upon VA internal medicine examination dated in April 1999, 
the veteran reported increasing difficulty with local pain 
and with the abduction of the shoulder.  Range of motion in 
the shoulder was noted as normal with no associated pain, 
weakness, lack of endurance, or fatigue.  The veteran was 
able to make a fist bilaterally and to grip with either hand 
firmly.  He was able to fasten buttons, pick up paper, and 
pick up a pen and grasp it tightly.  Radiological examination 
of the right humerus revealed foreign bodies in soft tissue.  
An impression of status post residuals, shell fragment wound 
of the right anterior axillary fold with retained foreign 
body in the chest wall was noted.  The examiner noted that 
the veteran subjectively complained of tenderness over the 
anterior chest, where the foreign body is lodged.  He noted 
tenderness objectively.  A small soft tissue fibroma was also 
noted in the proximal arm.  The examiner opined the veteran 
may be limited in performing activities of prolonged overhead 
work, pushing, or pulling.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The veteran is currently service-connected for residuals of 
shell fragment wounds to the right axilla, the right upper 
arm, and the right anterior axillary fold with retained 
foreign body in the chest wall.  The evidence of record in 
regard to this issue reflects a current diagnosis of chronic 
right knee pain secondary to degenerative joint disease and 
chronic low back pain secondary to degenerative joint and 
disc disease.  The record further reflects a February 1998 VA 
medical opinion to the effect that the veteran's 
osteoarthritis may be resulting from previous injuries, over 
use of joints, and the aging process.  The Board finds that 
this evidence is arguably sufficient to render the veteran's 
claim plausible and thus well grounded in that it 
demonstrates a current disability, an incident of service, 
and competent medical evidence of a nexus between the 
veteran's service-connected disabilities and arthritis.  See 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  



ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right axillary 
area, characterized as a scar and a retained foreign body is 
denied.

The claim of entitlement to service connection for 
generalized arthritis of multiple joints, claimed as 
secondary to service-connected shell fragment wounds, is well 
grounded.  To this extent only, the appeal is granted.  




REMAND

Because the veteran's claim of entitlement to service 
connection for generalized arthritis of multiple joints, 
claimed as secondary to service-connected shell fragment 
wounds, is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Although the February 1998 VA examiner did opine that the 
veteran's osteoarthritis may be resulting from previous 
injuries, over use of joints, and the aging process, the 
Board feels that a VA specialist examination is needed in 
order to enable the Board to render a final determination in 
this case.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his claimed arthritis 
since 1999.  After securing the necessary 
authorizations, the RO should obtain 
these records and associate them with the 
claims folder. 

2.  The veteran should be afforded a VA 
specialist examination of his generalized 
arthritis of multiple joints to determine 
the nature and etiology of any current 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner and reviewed prior to the 
examination.  The examiner is requested 
to identify all manifestations of 
arthritis.  All pertinent symptomatology 
and findings must be reported in detail.  
All necessary tests and studies should be 
performed and reviewed by the examiner 
prior to completion of the examination 
report.  The examiner should then 
specifically comment as to whether it is 
at least as likely as not that any or all 
of the veteran's arthritis condition(s) 
are related to his service connected 
residuals of shell fragment wounds to the 
right axilla, the right upper arm, and 
the right axillary area with retained 
foreign bodies.  A complete rationale for 
any opinion expressed must be provided.  

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and 
requested opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for generalized 
arthritis of multiple joints, claimed as 
secondary to service-connected shell 
fragment wounds.

If the benefit sought on appeal remains denied, the veteran 
and his representative, if any, should be furnished a 
supplemental statement of the case with regard to the 
additional development and afforded the opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John  E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



